          Case 1:08-cr-00276-DAD Document 92 Filed 08/31/21 Page 1 of 2


1    HEATHER E. WILLIAMS, California State Bar No. 122664
     Federal Defender
2    MEGHAN D. MCLOUGHLIN, New York State Bar No. 5342100
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
5
     Attorneys for Defendant
6    MICHAEL EUGENE HOLLIS
7
8                                    IN THE UNITED STATES DISTRICT COURT
9                                FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                      Case No. 1:08-cr-00276-DAD-1
12                         Plaintiff,
                                                    REQUEST TO BE TERMINATED AS
13               v.                                 ATTORNEY OF RECORD; ORDER
14    MICHAEL EUGENE HOLLIS,
15                         Defendant.
16
17
18             Undersigned counsel, Assistant Federal Defender Meghan D. McLoughlin, hereby
19   requests that she be terminated as attorney of record in the present matter. Defense counsel was
20   appointed to assist Michael Eugene Hollis in filing a Motion for Compassionate Release under
21   18 U.S.C. 3582(c)(1)(A). (ECF Nos. 71, 83). Defense counsel did so, and filed a Brief in Support
22   of his Pro Se Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A), (ECF
23   No. 73), on November 6, 2020, and a Reply, (ECF No. 89), on December 17, 2020. Mr. Hollis’
24   Motion was denied by this Court on February 16, 2021. (ECF No. 90). With the denial, defense
25   counsel completed the scope of her appointment and representation.
26   //
27   //
28
     Request to Terminate Representation                         United States v. Hollis, Case No. 1:08-cr-00276-DAD-1

                                                      1
        Case 1:08-cr-00276-DAD Document 92 Filed 08/31/21 Page 2 of 2


1              Therefore, at this time, undersigned counsel requests that she be terminated as attorney of
2    record for Mr. Hollis.
3
4                                                            Respectfully submitted,
5                                                            HEATHER E. WILLIAMS
6                                                            Federal Defender

7    Dated: August 30, 2021                                  /s/ Meghan D. McLoughlin
                                                             MEGHAN D. McLOUGHLIN
8                                                            Assistant Federal Defender
9
                                                             Attorneys for Defendant
10                                                           MICHAEL EUGENE HOLLIS

11
12
                                                    ORDER
13
               Good cause appearing, IT IS HEREBY ORDERED, that Assistant Federal Defender
14
     Meghan D. McLoughlin be terminated as counsel of record in Case No. United States v. Hollis,
15
     1:08-cr-00276-DAD-1.
16
17   IT IS SO ORDERED.
18
          Dated:        August 30, 2021
19                                                          UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28
     Request to Terminate Representation                            United States v. Hollis, Case No. 1:08-cr-00276-DAD-1

                                                        2
